— In a family offense proceeding pursuant to Family Court Act article 8, Achilles Colon appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated May 7, 2004, which, after a hearing, found that he committed a family offense and granted an order of protection to the petitioner.
Ordered that the order is affirmed, without costs or disbursements.
As the trier of fact, the Family Court’s determination regarding the credibility of the witnesses is entitled to great weight (see Matter of Marino v Marino, 13 AD3d 537 [2004]; Matter of Phillips v Laland, 4 AD3d 529 [2004], lv denied 3 NY3d 609 [2004]), and we find no reason to disturb that determination.
*497The evidence adduced at the fact-finding hearing proved by the requisite preponderance of the evidence (see Family Ct Act § 832; Matter of Phillips v Laland, supra at 530) that the appellant committed acts constituting disorderly conduct, menacing, and harassment warranting the issuance of the order of protection against him (see Family Ct Act § 812 [1]; § 832; Penal Law §§ 120.15, 240.20, 240.25; Matter of Clarke v Clarke, 8 AD3d 375 [2004]; Matter of Phillips v Laland, supra). H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.